Case 2:20-cr-00155-VAP Document 105 Filed 04/22/21 Page 1 of 3 Page ID #:800
Case 2:20-cr-00155-VAP Document 105 Filed 04/22/21 Page 2 of 3 Page ID #:801
Case 2:20-cr-00155-VAP Document 105 Filed 04/22/21 Page 3 of 3 Page ID #:802




                                  ATTACHMENT 1

      Under Local Rule, 83-2.3.2, counsel for Defendant Imaad Shah Zuberi,
Steptoe & Johnson LLP, through Ashwin J. Ram, move to withdraw as counsel on
a limited basis. In support of this motion, Mr. Ram states as follows:
      Mr. Ram is one of three attorneys retained by Mr. Zuberi in the above listed
matter. Mr. Ram is a partne
                                            r applicable rules of professional conduct
and California Rule 1.16(b)(6), and to av                          conflict related to
another Steptoe client, Steptoe will not be handling the Brady request, any related
filings, or public argument concerning that other client.
      Mr. Zuberi has consented to this arrangement and there is no prejudice
because existing co-counsel of record, David Warrington of Kutak Rock LLP, will
handle those aspects of Mr.
